El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Los demandantes como herederos de Aniceto Fernández reclaman en este pleito una finca de quince cuerdas veinte y *772cuatro céntimos de otra, situada en el barrio de Camino Nuevo, de Yabucoa, que sostienen está en posesión de los de-mandados, sin que éstos tengan título o derecho alguno que justifique esa posesión. Los demandados en su contestación admiten que están en posesión de la finca descrita en la de-manda, habiéndola adquirido por compra a Doña Aurora-Arroyo en 1919, quien a su vez la adquirió en 1914 por com-pra a Don Eamón Tirado, a quien se la vendió en 1913 Don José L. Berrios y su esposa que la compraron a los herede-ros de Don Eamón Meléndez, que eran dueños por compra al causante de los demandantes Aniceto Fernández verificada en el año de 1896, constando todas las trasmisiones inscritas en el Eegistro de la Propiedad de Humacao. Alegaron tam-bién los demandados a su favor la prescripción.
Fué el pleito a juicio. Ambas partes practicaron su prueba y la corte dictó sentencia finalmente declarando la de-manda sin lugar. No conformes los demandantes apelaron. Alegan que la corte erró al apreciar la prueba y analizan ésta detalladamente para sostener sus puntos de vista.
La prueba en verdad es complicada y hay que reconocer que existen declaraciones que sostienen la posición de los de-mandantes, pero después de un detenido estudio, creemos que la apreciación que de ella hizo el juez sentenciador, debe pre-valecer. Es así:
“De la prueba, tanto documental como testifical practicada por ambas partes aparecen probados los siguientes hechos:
“Allá por el año 1872 D. 'Gregorio Lastra era dueño de ciertos terrenos sitos en Yabucoa, los cuales permutó con Da. María del Rosario Pérez Ortiz y ésta asistida de su esposo D. Nicolás Lugo, por escritura de 13 de septiembre de 1880, vendió a D. Emilio Tirado una porción de dicho terreno o sean quince cuerdas, veinticuatro centavos de otra cuya descripción y linderos son los mismos de la finca que hoy se reclama.
“Esta última venta fué inscrita en el Registro de la Propiedad de Humacao, en el tomo 10 de Yabucoa, al folio 21 y su vuelto finca número 514.
“En 29 de julio de 1891, D. Emilio Tirado y por escritura pú-*773blica cedió en venta la finca que adquiriera de doña María del Bo-sario Pérez, a don Aniceto Fernández causante de los demandados (sic) inscribiéndose dicba finca en el Begistro de la Propiedad, for-mando” la inscripción segunda de la ya mencionada finca con cuya inscripción termina en el Begistro el historial de la misma o sea la marcada con el No. 514.
“Don Emilio Tirado en el año 1886 inscribió en el Begistro de la Propiedad bajo el No. 288 y a virtud de un expediente posesorio, una finca de cuarenta cuerdas sita en el barrio de Camino Nuevo, ele Yabucoa, cuya descripción no se hace ahora necesaria, alegando haberla adquirido por compra a la Sucesión de Begina de la Cruz, de la cual segregó un predio de quince cuerdas que pasó a formar una finca nueva inscrita bajo el No. 515 y otra parcela más que no es de interés en esta acción, siendo la descripción de la porción de 15 cuerdas segregada, según aparece del Begistro de la Propiedad, la siguiente:
“1. Bústica: Estancia destinada a pastos sita sin nombre especial en el barrio de Camino Nuevo, término municipal de Yabucoa, compuesta de quince cuerdas de terreno equivalentes a cinco hectá-reas, ochenta y nueve áreas, y cuarenta y cinco centiáreas. linda por el Oeste con otros terrenos de Margarita Cruz, por el Norte con otros de Emilio Tirado, por el Sur con otros del mismo Tirado y por el Este con otros terrenos que forman parte de esta finca propiedad del mismo Tirado.
“Esta finca de quince cuerdas segregada de la de cuarenta fué vendida por su propietario Emilio Tirado, al Sr. Aniceto Fernández por escritura ante el notario D. Marcelino Estevanez de fecha 24 de mjarzo de 1890 e inscrita en el Begistro de la Propiedad de Humacao.
“Dueño don Aniceto Fernández de las dos fincas anteriormente descritas de quince cuerdas veinticuatro céntimos una y de quince cuerdas la otra adquirida la primera de doña María del Bosario Pé-rez y la segunda de Emilio Tirado, con fecha 29 de junio de 1896 trasmite en venta a don Bamón Meléndez Tirado y por escritura pública uno de los predios anteriormente referidos describiendo el mismo con una cabida de quince cuerdas veinticuatro centavos y las colindaneias las mismas de la finca que él adquiriera de doña María del Bosario Pérez, finca No. 514 del Begistro, pero al referirse al tí-tulo de su adquisición, no hace referencia a dicha señora y sí a Emilio Tirado del cual había adquirido sólo quince cuerdas inscritas bajo el No. 515, que era la otra finca de su propiedad.
“El Begistrador de la Propiedad inscribió dicha finca con la ca-bida y colindaneias cambiadas, atendiendo al título de su adquisi-*774ción y no a su descripción y como si se tratara de la finca No. 515 aunque sus colindancias y cabida coinciden con la No. 414, ya men-cionada.
“En esta forma y con dicha descripción continuó la finc'a tras-mitiéndose, pasando de don Ramón Meléndez a su sucesor y por ce-sión que hicieran de sus derechos hereditarios ciertos herederos del citado Ramón Meléndez y su esposa doña Vicenta Rivera, se adjudicó a don José I>. Berrios en las operaciones divisorias de la herencia de dichos causantes, trasmitiéndola éste a su vez a D. Ramón Tirado Millón y éste a doña Aurora Arroyo y Arroyo de quien la adquirie-ron los demandados Sucesores de José María Ortiz por escritura de 3 de mayo de 1919.
"De los anteriores antecedentes aparece pues, que bien por un error o por otras causas ignoradas, D. Aniceto Fernández, al tras-mitir una finca de su propiedad a Ramón Meléndez Tirado, cambió la cabida y colindancias de la misma, dando lugar con ello a la con-fusión motivante del presente pleito.
"No hay prueba en los autos que demuestre que la finca descrita no pasara a la posesión y dominio de los siguientes tramitentes hasta llegar a los Sucesores de José María Ortiz, lo que nos demuestra que a pesar del error habido, Aniceto Fernández se desprendió de tal posesión, viniendo a subsanar este hecho el punto del cual fuera la finca trasmitida en verdad.
"Pero de cualquier manera que fuera es un hecho que no ha sido puesto en controversia, que Aniceto Fernández hubo de quedarse con la otra finca de quince cuerdas y siendo el error cometido de su parte. ¿Podría él si viviera obtener la reivindicación de la finca, quedándose con la otra porción de terreno y con el precio que había recibido de Ramón Meléndez Tirado?
"Entendemos que no, y siendo así tampoco podrían hacerlo hoy sus herederos que son la continuación de la personalidad de su cau-sante.
"Por otra parte Aniceto Fernández, al vender la finca a Ramón Meléndez Tirado vendió un predio de quince cuerdas con veinticua-tro centavos, describiendo sus colindancias y a estos datos es que de-bía de atender su comprador, a los efectos de la posesión y no al tí-tulo de adquisición que expresara el vendedor al llevar a cabo la venta.
"Los demandados Sucesores de José María Ortiz, adquirieron dé persona que aparecía en el Registro de la Propiedad con título ins-crito y suficiente para trasmitir sin que estuvieren obligados a in-vestigar el hecho o las razones que determinaran al Sr.. Aniceto Fer-*775nártdez a cambiar los términos en el contrato ele venta a Ramón Melendez Tirado de 29 de junio de 1896, sin que dichas actuaciones de Fernández puedan perjudicar sus derechos.”
Estudia luego el juez de distrito en su opinión la cuestión de prescripción alegada por los demandados, y sostiene que habiendo transcurrido veinte y nueve años y meses desde que el primer adquirente del causante de los demandantes entró en posesión a virtud de justo título, hasta la fecha en que la demanda se interpuso, la prescripción ha convalidado cual-quier defecto que pudiera existir. Cita los casos de Martorell et al. v. Ochoa Hermanos, 25 D.P.R. 762, y Teillard v. Teillard et al., 18 D.P.R. 567-568. Estamos conformes.
No basta que algunos testigos de los demandantes afirmen que los demandados están también en posesión de otra finca de 15.24 cuerdas que no les pertenece. En un caso como éste, debió'identificarse sobre el terreno la finca.
Declarando en el juicio, los demandantes Enrique y Fa-cundo Fernández, hijos de don Aniceto, insisten en que su padre jamás vendió la finca que ahora reclaman. Dicen que al morir su padre estaba en posesión de las 15.24 cuerdas, en las que dejó a su compadre Eamón Meléndez cuando se fué a vivir al pueblo donde murió. En una parte de su de-claración expresan: “que en el año 1906 su padre vendió una parte de la finca de 120 cuerdas que tenía en Camino Nuevo y se fué de allí dejando a su compadre encargado de las 15.24 cuerdas las cuales formaban parte de las 120 en que vivía su padre”; en otra: “que su padre vendió todas las 120 cuerdas excepto las 15”, y en otra: “que al morir su padre estaba en posesión de las 15.24 en las que tenía a su compadre; y que, además, tenía otra finca de doce cuerdas en Camino Nuevo y otra de siete u ocho: tres fincas por junto”.
Se presentó como prueba el testamento abierto de don Aniceto, otorgado en 1914, tres días antes de su muerte, y llama mucho la atención que describiéndose como se descri-*776‘ben en él los bienes del testador, sólo se mencionen una finca de doce cnerdas, con casa, situada en el barrio de Camino Nuevo, otra en el mismo barrio de siete cnerdas y media, y otra de media cnerda, situada también en Camino Nuevo. No se bace referencia a finca alguna de 15 cuerdas o de 15.24.
El señor Fernández murió en el mismo municipio donde estaban sus propiedades, sobre viviéndole su esposa y ocho de los once hijos que con ella tuvo, entre ellos los declarantes Enrique y Facundo que tenían entonces 30 y 28 años de edad, respectivamente, y es muy extraño que tratándose de una fa-milia tan numerosa y que poseía tan pocos bienes, perdiera su conexión con la finca de 15 cuerdas o de 15.24 situada en el propio barrio de Camino Nuevo, hasta el 1926 en que en-tablaron este pleito.
Con tal prueba, aunque pudiera quedar cualquier duda en el ánimo del juzgador favorable a los demandantes, no es posible mandar a unos demandados poseedores de fincas en el barrio de Camino Nuevo que adquirieron de varios dueños, entre ellas una de 15.40 cuerdas que compraron a persona que traía su título del propio causante de los demandantes, que entreguen a éstos las 15.24 cuerdas que con determinadas colindancias aparecen inscritas en el registro a nombre de su causante sin que del registro conste que se haya hecho con ellas operación posterior alguna. La virtualidad de una ins-cripción por sí sola no puede llegar a tanto. Lo más que pudo hacerse fué lo que hizo el juez sentenciador en este caso: desestimar la demanda sin especial condena de costas.

Debe confirmarse la sentencia recurrida.